DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:    
With regard to claim 1, the claim recites “wherein R1 and R2 each represents hydrogen, alkyl, alkoxy, or aryl, the structures…are the same or different…”. This phrasing is missing an “and” between “aryl” and “the” because those are two separate phrases.
With regard to claim 7, the claim recites “0.5 0.5” in line 3. This appears to be a typographical error, and should just read “0.5”.
With regard to claim 10, the claim recites “the firststage”. This appears to be a typographical error of “first stage”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 7 and 8, the claims each recite “the solution”. However, in the claims as preliminarily amended, there is no previous recitation of a solution A or solution B, respectively. Thus, there is insufficient antecedent basis for this limitation in the claims.
With regard to claim 9, the claim recites “the feeding ratio”. However, in the claims as preliminarily amended, there is no previous recitation of a feeding ratio. Thus, there is insufficient antecedent basis for this limitation in the claims.
With regard to claim 10, the claim recites “the firststage”. However, in the claims as preliminarily amended, there is no previous recitation of a first stage. Thus, there is insufficient antecedent basis for this limitation in the claims.
With regard to claim 17, the claim recites “the second stage”. However, in the claims as preliminarily amended, there is no previous recitation of a second stage. Thus, there is insufficient antecedent basis for this limitation in the claims.
With regard to claim 18, the claim recites “the third stage”. However, in the claims as preliminarily amended, there is no previous recitation of a second stage. Thus, there is insufficient antecedent basis for this limitation in the claims.
For purposes of examination, the Examiner notes that new claim 14 contains the first, second and third stages which were previously recited in claim 6. Thus, the Examiner suggests that claims 10, 17, and 18 are more appropriately dependent on claim 14. 
With regard to claim 19, the claim recites “wherein R1 and R2 are preferably…” The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Also, it is not clear if R1 and R2 remain independent, such that R1 could be CH3 while R2 is C2H5, or if they both must be CH3 or both must be C2H5.
	For purposes of examination, the Examiner will consider that claim 19 requires that R1 and R2 each independently must be CH3 or C2H5. If this is correct, then when the term “preferably” is removed clarification should also be added to indicate that the R1 and R2 remain independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (WO 2017/157932).
With regard to claims 1 and 2, Suzuki teaches reacting 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane with an alkyl or aryl lithium to produce [1.1.1]propellane in a flow (continuous) system (page 5, lines 7-17). The 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane is equivalent to the structure of claim 2 where R1 and R2 are each hydrogen.
	With regard to claim 3, Suzuki teaches that the alkyl or aryl lithium is MeLi, EtLi, iPrLi, nBuLi, Sec-BuLi, tBuLi, or PhLi (page 17, lines 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2017/157932).
With regard to claim 4, Suzuki teaches that the reaction conditions are from -80 to 30°C over the addition and reaction steps (page 17, lines 14-16). This overlaps the range of -78 to 5°C and thus is considered to be prima facie obvious.
With regard to claim 5, Suzuki teaches that the reaction is quenched with an aqueous base solution (page 17, line 17 to page 18, line 1). Suzuki does not specify whether the quenching step is continuous or batch, however, Suzuki teaches that the reaction is a flow (continuous) reaction (page 17, lines 18-21) and thus it would be obvious to perform the quenching step in a continuous manner as well, as claimed, because continuous reactions are known and used in Suzuki and the quenching is merely a continuation of the reaction, absent any evidence to the contrary.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2017/157932) as applied to claim 1 above, and further in view of University of Michigan (Continuous Stirred Tank Reactors).
With regard to claim 6, Suzuki teaches the method above, where the reactor has a mixing device (page 14, line 21).
Suzuki does not specifically teach the reactor is a continuous stirred tank reactor.
University of Michigan teaches that continuous stirred-tank reactors are reactors for continuous processes (page 1) which involve constant mixing of reactants, and that they are cheap (page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a continuous stirred tank reactor as the reactor for the process of Suzuki, because Suzuki teaches a continuous reaction but does not specify the type of reactor, and University of Michigan teaches that continuous stirred-tank reactors are known for constant mixing of reactants in continuous processes, and that they are cheap reactors to use in such processes (pages 1 and 2).\
Claims 7-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2017/157932) in view of University of Michigan (Continuous Stirred Tank Reactors) as applied to claim 6 above, and further in view of Pinchman et al. (WO 2019/051038).
With regard to claims 7 and 8, Suzuki teaches the method above, where there is a solvent for the reactant and the lithium compound (page 17, lines 8-10).
Suzuki is silent with regard to the concentration of the reactant and the lithium compound in the solvent. Thus, one of ordinary skill in the art would look to related art to find suitable amounts.
Pinchman teaches a continuous flow reaction of 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane and MeLi to produce [1.1.1]propellane (paragraph [0087]). Pinchman further teaches that the concentration of the MeLi is 1.6M and the concentration of the 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane is 1.0 M (paragraph [0087]). These are within the ranges of 1 to 3 M MeLi and 0.5 to 3 M 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane of instant claims 7 and 8. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the concentrations of Pinchman in the process of Suzuki because each of Suzuki and Pinchman teaches continuous reaction of 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane with MeLi in solvents to produce [1.1.1]propellane, Suzuki is silent with regard to the concentrations, and Pinchman teaches suitable concentrations of MeLi and 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane in the solvents for the similar reaction.
With regard to claim 9, Suzuki teaches that the flow rates are controlled for the continuous process (page 14, line 21) and Pinchman teaches that the flow rate is considered a reaction condition (paragraph [0060]). Thus, the flow rate is a process parameter, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a feeding ratio of solution A to solution B of 1:2 to 1:3 as claimed through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
With regard to claim 14, Suzuki in view of University of Michigan teaches the reaction in a continuous stirred tank reactor above. University of Michigan also teaches that it is known to use several in series as needed (pages 1 and 2). Pinchman teaches that the continuous reaction takes place in multiple stages including 3 stages (paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a first stage stirred tank reactor, a second stage stirred tank reactor, and a third stage stirred tank reactor in series as claimed, because University of Michigan teaches that it is known to use multiple stirred tank reactors in series, and Pinchman specifically teaches 3 stages are known for the claimed reaction.
With regard to claims 10, 17, and 18, Suzuki in view of University of Michigan and Pinchman teaches the multiple reactors above. Suzuki teaches that the reaction temperature can be from -80 to 0°C (page 17, line 14). This overlaps the ranges of -75 to -51°C of instant claim 10, -5 to 5°C of instant claim 17, and -5 to 5°C of instant claim 18, and thus the ranges of considered to be prima facie obvious. Suzuki also teaches that the total reaction times range from 1 to 6h (page 17, line 17), but does not teach the time for each stage. Pinchman teaches that reactor conditions such as reaction time can be controlled using known techniques (page 8, middle of the page) and that reactor conditions can be varied during the different stages (paragraph [0060]). Thus, the reaction time in each stage is a process parameter, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a reaction time of 20 to 40 minutes in the first stage, 30 to 60 min in the second stage, and 30 to 60 min in the third stage, as claimed through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
With regard to claim 15, Suzuki teaches that the solution of lithium compound and the solution of 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane are added using a pump or surpressure to the flow system (page 17, lines 18-21). Suzuki does not specifically teach that this is an automatic feeding system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use automatic pumps or surpressure to add the solutions to the reactor because the use of an automatic feeding system is a known feeding system and one of ordinary skill in the art would find it obvious to select a known feeding system without undue experimentation and with a reasonable expectation of success.
	With regard to claim 16, Suzuki teaches methyl tert-butyl ether as the solvent (page 17, line 13).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2017/157932) as applied to claim 5 above, and further in view of Baardman et al. (US 4,436,937).
With regard to claim 11, Suzuki teaches the method above, where the reaction is quenched (page 17, line 28). Suzuki further teaches that the quenching agent is preferably an aqueous base.
Suzuki does not specifically teach ammonia as an option for the base.
Baardman teaches that aqueous ammonia is a known base for quenching reactions (column 3, lines 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ammonia as the base in the quenching of Suzuki, because Suzuki generally teaches using an aqueous base to quench the reaction, and Baardman teaches that ammonia is a known aqueous base for quenching (column 3, lines 62-65). 
	With regard to claims 12 and 13, Suzuki in view of Baardman is silent with regard to the concentration of ammonia. However, the concentration of the quenching liquid is a process parameter, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of concentration of ammonia of 0.5 to 3 g/g or 1 g/g as claimed through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
Claims 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meijere et al. (Product Class 2: Cyclopropanes) in view of Suzuki et al. (WO 2017/157932).
With regard to claims 1-3 and 19, Meijere teaches a process for making substituted propellanes comprising the following reaction:

    PNG
    media_image1.png
    155
    476
    media_image1.png
    Greyscale

where R1 and R2 are each ethyl (page 492, Scheme 18, Table). This is equivalent to reacting a compound of the formula of claim 2 where R1 and R2 are each alkyl and specifically each are C2H5 as in claim 19. Meijere also teaches that the lithium compound is MeLi as in instant claim 3. 
	Meijere does not specifically teach that the reaction is continuous. 
	Suzuki teaches a process for producing [1.1.1]propellane comprising mixing and reacting 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane in solvent with a solution of an organolithium species (organometallic reagent) which can be MeLi (page 17, lines 6-7 and 18-21). Suzuki further teaches that the process may be batch or continuous flow (page 13, lines 27-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the reaction of Meijere as a continuous reaction as taught by Suzuki, because Meijere and Suzuki each teach producing [1.1.1]propellane or a derivative by reaction of 1,1-dibromo-2,2-bis(chloromethyl)cyclopropane or a derivative with MeLi in a solvent, and Suzuki teaches that the reaction may be batch or continuous flow (page 13, lines 27-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772